UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
VINCENT WILLIAMS,                       :
                                        :
                         Plaintiff,     :      18cv7070 (DLC)
               -v-                      :
                                        :     OPINION AND ORDER
NATIONAL RAILROAD PASSENGER             :
CORPORATION (AMTRAK), AMTRAK POLICE     :
OFFICER Y. SANTIAGO (Badge No. 307),    :
in his Official and Individual          :
Capacities, AMTRAK POLICE OFFICER W.    :
GONZALEZ(Badge No. 301), in his         :
Official and Individual Capacities,     :
AMTRAK POLICE OFFICER JOHN DOE NO. 1    :
an as yet unidentified AMTRAK Police    :
Officer in his Official and Individual :
Capacities,                             :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES

For the Plaintiff:
Joel Martin Gluck
305 Broadway, Suite 1427
New York, New York 10007

For the Defendants:
Ronald E. Joseph
Angelica A. Cancel
Landman Corsi Ballantine & Ford P.C.
120 Broadway, 13th Floor
New York, New York 10271

DENISE COTE, District Judge:

    Defendants National Railroad Passenger Corporation

(“Amtrak”), Amtrak Police Officer Santiago (“Santiago”) and

Amtrak Police Officer Gonzalez (“Gonzalez”) (collectively,
“Defendants”) have moved for summary judgment on the claims

asserted against them by plaintiff Vincent Williams (“Plaintiff”

or “Williams”).   That motion is granted.

                            Background

    The following facts are undisputed or taken in the light

most favorable to the Plaintiff, unless otherwise noted.    On

August 6, 2015, a minor (the “Complainant”) approached Officer

Santiago and alerted her that an African-American male had

followed him into the men’s restroom located on the Amtrak level

of Penn Station, entered an adjoining bathroom stall, “peeped”

into the stall occupied by the Complainant, and took pictures of

the Complainant using a cell phone.   Officer Santiago called her

partner, Officer Gonzalez, to respond to the scene.    In the

presence of both officers, the Complainant identified Williams

as the perpetrator as he exited the men’s restroom.

    Gonzalez approached Williams and asked him to accompany him

to the Amtrak Police Department Command Center, located nearby.

Williams complied, followed Gonzalez to the Command Center, and

was placed in a holding area.   Gonzalez explained to Williams

that he had been accused of taking photographs of the

Complainant and asked to see Williams’ cell phone.    Williams

handed over the cell phone and signed a consent form allowing

Gonzalez to perform the search.   That search revealed no

photographs of the Complainant.   Gonzalez then contacted the


                                  2
Early Case Assessment Bureau of the Manhattan District

Attorney’s Office (“ECAB”) to ask whether Williams should be

charged with a crime.    ECAB advised Gonzalez that Williams

should not be charged, and Williams was released from custody.

    The entire incident lasted approximately seventy-five

minutes.   Williams entered the holding area at approximately

10:45 a.m, and was released at approximately 12:00 p.m.     During

the time that Gonzalez was on the telephone with ECAB, Williams

was handcuffed pursuant to Amtrak policy.

                             Discussion

    A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).      The

moving party bears the burden of demonstrating the absence of a

material factual question.    Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015).    In making this determination, the court

must “view the evidence in the light most favorable to the party

opposing summary judgment” and “draw all reasonable inferences




                                  3
in favor of that party.”     Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996).

    Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”     Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.    Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

I. False Imprisonment

    “False arrest and false imprisonment are largely

synonymous.”   Jenkins v. City of New York, 478 F.3d 76, 88 n.10

(2d Cir. 2007) (citation omitted).     In assessing Fourth

Amendment claims of false arrest or imprisonment brought under

Section 1983, courts look to the law of the state in which the

arrest occurred.    Russo v. City of Bridgeport, 479 F.3d 196, 203

(2d Cir. 2007).    A false arrest claim under New York law


                                   4
requires a plaintiff to prove “(1) the defendant intended to

confine him, (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the

confinement was not otherwise privileged.”     Wright v. Musanti,

887 F.3d 577, 587 (2d Cir. 2018).     While “neither actual malice

nor want of probable cause is an essential element” of an action

for false imprisonment, “the defendant may establish probable

cause as an absolute defense to the action.”     Id.

    An officer “has probable cause to arrest when he or she has

knowledge or reasonably trustworthy information of facts and

circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.”     Garcia v. Does, 779

F.3d 84, 92 (2d Cir. 2015) (citation omitted).    “Probable cause

is determined on the basis of facts known to the arresting

officer at the time of the arrest.”     Shamir v. City of New York,

804 F.3d 553, 557 (2d Cir. 2015) (citation omitted).

    “A law enforcement official has probable cause to arrest if

he received his information from some person, normally the

putative victim or eyewitness, unless the circumstances raise

doubt as to the person’s veracity.”     Fabrikant v. French, 691

F.3d 193, 216 (2d Cir. 2012) (citation omitted).       There is no

duty imposed on an arresting officer “to investigate exculpatory

defenses offered by the person being arrested or to assess the


                                5
credibility of unverified claims of justification before making

an arrest.”   Jocks v. Tavernier, 316 F.3d 128, 136 (2d Cir.

2003).   Once an officer learns of facts that can establish a

defense eliminating probable cause, such as acting in self

defense, an officer may not “deliberately disregard facts known

to him which establish justification.”    Id. at 136.   But,

“[p]robable cause does not necessarily disappear simply because

an innocent explanation may be consistent with facts that an

officer views as suspicious.”    Figueroa v. Mazza, 825 F.3d 89,

102 (2d Cir. 2016) (citation omitted).    Further, to sustain a

claim for false arrest, “it is not relevant whether probable

cause existed with respect to each individual charge, or,

indeed, any charge actually invoked by the arresting officer at

the time of arrest.”   Jaegly v. Couch, 439 F.3d 149, 154 (2d

Cir. 2006).

    Williams’s state and federal false imprisonment claims fail

because there was probable cause for his detention.     Williams

was identified by a complaining victim as the alleged

perpetrator of a criminal act.   In the absence of circumstances

giving rise to doubts about the veracity of the complaint, this

identification was sufficient to establish probable cause for

his arrest.   The undisputed facts do not suggest that there was

any reason for Officers Santiago and Gonzalez to doubt the




                                  6
veracity of the Complainant’s account or his identification of

Williams as the perpetrator.

    Williams contends in opposition that several circumstances

should have cast doubt on the Complainant’s credibility,

including the fact that the floor of the Penn Station men’s room

is frequently wet and dirty, and there is no testimony in the

record suggesting that Williams’ cloths were wet or dirty.

Williams also contends that he is disabled and would have been

unable to bend down to peek under the bathroom stall.     Williams

has not, however, offered any admissible evidence of his

physical condition or the condition of the bathroom floors at

the time of the incident.    Moreover, even if supported by

admissible evidence, these facts would not be sufficient to

defeat the existence of probable cause.    Probable cause is

determined on the basis of facts known to the officer at the

time of arrest.   The facts known to Gonzalez and Santiago at the

time of arrest were sufficient to establish probable cause.    The

circumstances that Williams asserts cast doubt on the

complaining witness’s veracity are either speculative or would

not have been known to the officers at the time of the arrest.

II. Excessive Force

    Count Three of the Complaint asserts a claim under Section

1983 for “assault and battery.”    This is essentially a claim for

excessive use of force.     See Posr v. Doherty, 944 F.2d 91, 94-95


                                   7
(2d Cir. 1991).   Police officers’ application of force is

excessive, in violation of the Fourth Amendment, if it is

“objectively unreasonable in light of the facts and

circumstances confronting them, without regard to the officers’

underlying intent or motivation.”    Jones v. Parmley, 465 F.3d

46, 61 (2d Cir. 2006) (citation omitted).   This objective

inquiry is “case and fact specific and requires balancing the

nature and quality of the intrusion on the plaintiff’s Fourth

Amendment interests against the countervailing governmental

interests at stake.”   Tracy v. Freshwater, 623 F.3d 90, 96 (2d

Cir. 2010).   Courts must consider the following factors when

conducting this balancing inquiry:

      (1) the nature and severity of the crime leading to
      the arrest, (2) whether the suspect poses an immediate
      threat to the safety of the officer or others, and (3)
      whether the suspect was actively resisting arrest or
      attempting to evade arrest by flight.

Id.   This balancing, however, requires the Court to “evaluate

the record from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.”      Id.

      Williams’s excessive force claim under the Fourth Amendment

and Section 1983, which he characterizes as an assault and

battery claim, is dismissed.   There is no evidence in the record

that any force was used at all, or indeed that either officer

ever touched Williams, apart from the de minimis amount of

physical contact necessary to place him in handcuffs while he


                                 8
was briefly left alone in the holding area at the Amtrak Police

Command Center.   Williams has testified in his deposition that

Gonzalez treated him with courtesy, did not manhandle him in any

way, and did not hurt him.

III. Claims Against Amtrak

     Williams seeks to hold Amtrak liable under Section 1983 for

the actions of Officers Gonzalez and Santiago.1    “Section 1983

imposes liability on a government that, under color of some

official policy, causes an employee to violate another's

constitutional rights.”   Okin v. Village of Cornwall-on-Hudson

Police Dep’t, 577 F.3d 415, 439 (2d Cir.2009) (quoting Monell v.

Dep't of Soc. Servs., 436 U.S. 658, 692 (1978)).    To prevail on

such a claim, “a plaintiff must demonstrate both an injury to a

constitutionally protected right and that the injury was caused

by a policy or custom of the municipality or by a municipal

official responsible for establishing final policy.”    Hartline

v. Gallo, 546 F.3d 95, 103 (2d Cir. 2008) (citation omitted).

Because, as discussed above, Williams cannot show injury to any




1 The parties did not address whether Amtrak is subject to suit
under § 1983. Because Williams has failed to state a claim for
any constitutional violation, this issue need not be further
explored for the purposes of this motion. See Chunn v. Amtrak,
916 F.3d 204, 207 (2d Cir. 2019) (assuming without deciding that
Amtrak is subject to suit under § 1983).


                                 9
constitutionally protected rights, his Section 1983 claim

against Amtrak fails.

    Williams also asserts claims against Amtrak for negligent

hiring and negligent training and supervision.     To maintain such

a claim under New York law, a plaintiff must show that the

employee acted “outside the scope of her employment.”        Velez v.

City of New York, 730 F.3d 128, 136-37 (2d Cir. 2013) (citation

omitted).    Otherwise, the employer “may be held liable for the

employee’s negligence only under a theory of respondeat

superior.”     Id. at 137.   Here, Williams has made no argument or

showing that Santiago or Gonzalez acted outside the scope of

their employment.     Further, he has failed to allege any

cognizable underlying injury.      These claims are therefore

dismissed.

                               Conclusion

    The Defendants’ April 19 motion for summary judgment is

granted.     The Clerk of Court is directed to enter judgment for

the Defendants and close this case.

Dated:       New York, New York
             July 9, 2019

                                  __________________________________
                                             DENISE COTE
                                     United States District Judge




                                    10
